DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.
Information Disclosure Statement
The information disclosure statements submitted on 10/19/2021 and 3/2/2022 have been considered by the Examiner and made of record in the application file.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.

The scope of claim 13 is indefinite because there is neither an “and” nor an “or” between the “allowing” and the “notifying” claim steps making it unclear whether the claim steps are additive or in the alternative.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shan et al. (U.S. Patent Application Publication No. 2016/0330160 A1) (hereinafter Shan).

Regarding claim 1, Shan discloses a method of prioritizing communication by a mobile device (Paragraph 0005 discloses determining a status of a group message notification function of the social networking platform for the respective user account; in accordance with a determination that the status of the group message notification function indicates that the respective user account has disabled the group message notification function, determining whether a user corresponding to the respective user account is referred to in the group message; and, in accordance with a determination that the user is referred to in the group message, sending a notification to the respective user account regarding the group message referring to the user, despite of the disabled status for the group message notification function), the method comprising:
allowing a user of the mobile device to communicate with one or more other mobile devices regardless of whether the other mobile devices have settings preventing such communications (Figures 4A-H and paragraph 0067 disclose after selecting one or more target recipients, the first user of first client device 104-1 is able to enter a group message targeted to the one or more selected target recipients via a virtual keyboard or aurally.  In some embodiments, the group message would be visible to all users participating in the group chat, but special notification would be pushed to the selected users irrespective whether those users have generally disabled the group message notification function on their individual devices).

Regarding claim 2, as applied to claim 1 above, Shan further discloses where the user of the mobile device is a central user and the other mobile devices are used by recipient users (Figures 4A-H and paragraph 0067 disclose after selecting one or more target recipients, the first user of first client device 104-1 is able to enter a group message targeted to the one or more selected target recipients via a virtual keyboard or aurally.  In some embodiments, the group message would be visible to all users participating in the group chat, but special notification would be pushed to the selected users irrespective whether those users have generally disabled the group message notification function on their individual devices).

Regarding claim 9, as applied to claim 2 above, Shan further discloses where communications occur in real-time (Paragraph 0003 discloses a notification related to the posted message may be pushed in real time to terminals of other users in the group).

Regarding claim 12, as applied to claim 1 above, Shan further discloses where the user of the mobile device and users of the other mobile devices are members of a group (Figures 4A-H and paragraph 0067 disclose after selecting one or more target recipients, the first user of first client device 104-1 is able to enter a group message targeted to the one or more selected target recipients via a virtual keyboard or aurally.  In some embodiments, the group message would be visible to all users participating in the group chat, but special notification would be pushed to the selected users irrespective whether those users have generally disabled the group message notification function on their individual devices).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shan in view of Sutherland (U.S. Patent Application Publication No. 2021/0084710 A1) (hereinafter Sutherland).

Regarding claim 3, as applied to claim 2 above, Shan discloses the claimed invention except explicitly disclosing where the recipient users are attending an event and the central user is involved in managing the event.
In analogous art, Sutherland discloses where the recipient users are attending an event and the central user is involved in managing the event (Paragraph 0006 discloses aspects discussed herein relate to communicating with a community of people determined by a geofencing system to be physically in or near a location such as a building or property, wherein the system overrides any alert-inhibiting state in the people's mobile devices (or any other device) to deliver audio or visual alerts in emergency situations.  In addition to providing emergency alerts, the present system may be used by a stadium operator to communicate with fans at a sporting game).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a stadium operator communicating with fans at a sporting game by overriding an alert-inhibiting state of mobile devices to deliver alerts in emergency situations, as described in Sutherland, with sending a notification to a user account regarding a group message despite a disabled status for the group message notification function, as described in Shan, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a stadium operator communicating with fans at a sporting game by overriding an alert-inhibiting state of mobile devices to deliver alerts in emergency situations of Sutherland with sending a notification to a user account regarding a group message despite a disabled status for the group message notification function of Shan was within the ordinary ability of one of ordinary skill in the art based on the teachings of Sutherland.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Shan and Sutherland to obtain the invention as specified in claim 3.

Regarding claim 4, as applied to claim 3 above, Shan discloses the claimed invention except explicitly disclosing where allowing the user of the mobile device to communicate with the one or more other mobile devices regardless of whether the other mobile devices have settings preventing such communications occurs only during the event.
In analogous art, Sutherland discloses where allowing the user of the mobile device to communicate with the one or more other mobile devices regardless of whether the other mobile devices have settings preventing such communications occurs only during the event (Paragraph 0006 discloses aspects discussed herein relate to communicating with a community of people determined by a geofencing system to be physically in or near a location such as a building or property, wherein the system overrides any alert-inhibiting state in the people's mobile devices (or any other device) to deliver audio or visual alerts in emergency situations.  In addition to providing emergency alerts, the present system may be used by a stadium operator to communicate with fans at a sporting game).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a stadium operator communicating with fans at a sporting game by overriding an alert-inhibiting state of mobile devices to deliver alerts in emergency situations, as described in Sutherland, with sending a notification to a user account regarding a group message despite a disabled status for the group message notification function, as described in Shan, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a stadium operator communicating with fans at a sporting game by overriding an alert-inhibiting state of mobile devices to deliver alerts in emergency situations of Sutherland with sending a notification to a user account regarding a group message despite a disabled status for the group message notification function of Shan was within the ordinary ability of one of ordinary skill in the art based on the teachings of Sutherland.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Shan and Sutherland to obtain the invention as specified in claim 4.

Regarding claim 5, as applied to claim 2 above, Shan discloses the claimed invention except explicitly disclosing where allowing the user of the mobile device to communicate with the one or more other mobile devices regardless of whether the other mobile devices have settings preventing such communications occurs only during a designated period of time.
In analogous art, Sutherland discloses where allowing the user of the mobile device to communicate with the one or more other mobile devices regardless of whether the other mobile devices have settings preventing such communications occurs only during a designated period of time (Paragraph 0006 discloses the present communication and emergency alert system may be used by many different groups of administrators to communicate with many different communities of people.  Moreover, certain individuals may be members of more than one community at the same time, and the communities themselves may change over time based both on the user's preferences and on their physical locations).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate overriding an alert-inhibiting state of mobile devices to deliver alerts to a user in a community during the time a user is in a community, as described in Sutherland, with sending a notification to a user account regarding a group message despite a disabled status for the group message notification function, as described in Shan, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining overriding an alert-inhibiting state of mobile devices to deliver alerts to a user in a community during the time a user is in a community of Sutherland with sending a notification to a user account regarding a group message despite a disabled status for the group message notification function of Shan was within the ordinary ability of one of ordinary skill in the art based on the teachings of Sutherland.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Shan and Sutherland to obtain the invention as specified in claim 5.

Regarding claim 6, as applied to claim 5 above, Shan discloses the claimed invention except explicitly disclosing preventing communication to the mobile devices of the central user and/or the recipient users other than communication from the central user during the designated period of time.
In analogous art, Sutherland discloses preventing communication to the mobile devices of the central user and/or the recipient users other than communication from the central user during the designated period of time (Paragraph 0057 discloses the emergency alert system can be configured such that only safety alert messages will override the “do not disturb” or “silent” settings of the mobile device, while other messages (e.g. building advertisements and/or messages) will not override the “do not disturb” or “silent” settings.  Paragraph 0006 discloses the present communication and emergency alert system may be used by many different groups of administrators to communicate with many different communities of people.  Moreover, certain individuals may be members of more than one community at the same time, and the communities themselves may change over time based both on the user's preferences and on their physical locations).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate messages not overriding a “do not disturb” or “silent” settings, as described in Sutherland, with sending a notification to a user account regarding a group message despite a disabled status for the group message notification function, as described in Shan, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining messages not overriding a “do not disturb” or “silent” settings of Sutherland with sending a notification to a user account regarding a group message despite a disabled status for the group message notification function of Shan was within the ordinary ability of one of ordinary skill in the art based on the teachings of Sutherland.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Shan and Sutherland to obtain the invention as specified in claim 6.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shan in view of Sutherland as applied to claim 6 above, and further in view of Brown et al. (U.S. Patent Application Publication No. 2016/0050642 A1) (hereinafter Brown).

Regarding claim 7, as applied to claim 6 above, Shan, as modified by Sutherland, discloses the claimed invention except explicitly disclosing notifying each central user or recipient user of blocked communications, where such notification occurs after the designated period of time.
In analogous art, Brown discloses notifying each central user or recipient user of blocked communications, where such notification occurs after the designated period of time (Figure 3 and paragraph 0029 disclose in response to exiting the do not disturb mode at 308, suppression of notifications is discontinued 310 and an option is provided 312 to view communications received while in the do not disturb mode).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate after exiting a do not disturb mode, viewing communications received while in the do not disturb mode, as described in Brown, with sending a notification to a user account regarding a group message despite a disabled status for the group message notification function, as described in Shan, as modified by Sutherland, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining after exiting a do not disturb mode, viewing communications received while in the do not disturb mode of Brown with sending a notification to a user account regarding a group message despite a disabled status for the group message notification function of Shan, as modified by Sutherland, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Brown.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Shan, Sutherland, and Brown to obtain the invention as specified in claim 7.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shan in view of Sutherland as applied to claim 6 above, and further in view of Lee (U.S. Patent Application Publication No. 2009/0170492 A1) (hereinafter Lee).

Regarding claim 8, as applied to claim 6 above, Shan, as modified by Sutherland, discloses the claimed invention except explicitly disclosing notifying each central user or recipient user of communications that were expected but not received during the designated period of time, where such notification occurs after the designated period of time.
In analogous art, Lee discloses notifying each central user or recipient user of communications that were expected but not received during the designated period of time, where such notification occurs after the designated period of time (Figure 8 and paragraph 0070 disclose  display screen 800 may include an option for selecting a time period during which the expected communications operation is to be received.  If the expected communications operation is not received within the set time period, the communications device may be operative to automatically contact the user from whom a communication was expected, or any other suitable user (e.g., a friend, teacher, or public authority)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate contacting a user in response to not receiving an expected message, as described in Lee, with sending a notification to a user account regarding a group message despite a disabled status for the group message notification function, as described in Shan, as modified by Sutherland, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining contacting a user in response to not receiving an expected message of Lee with sending a notification to a user account regarding a group message despite a disabled status for the group message notification function of Shan, as modified by Sutherland, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lee.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Shan, Sutherland, and Lee to obtain the invention as specified in claim 8.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shan in view of Roche et al. (U.S. Patent Application Publication No. 2003/0197615 A1)) (hereinafter Roche).

Regarding claim 10, as applied to claim 2 above, Shan discloses the claimed invention except explicitly disclosing where communications are pre-recorded and communicated when initiated by the central user.
In analogous art, Roche discloses where communications are pre-recorded and communicated when initiated by the central user (Paragraph 0032 discloses an Emergency Broadcast Message can be recorded in the DRS before the disaster so that an administrator can send the message quickly when a disaster strikes).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an administrator sending a recorded message, as described in Roche, with sending a notification to a user account regarding a group message despite a disabled status for the group message notification function, as described in Shan, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining an administrator sending a recorded message of Roche with sending a notification to a user account regarding a group message despite a disabled status for the group message notification function of Shan was within the ordinary ability of one of ordinary skill in the art based on the teachings of Roche.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Shan and Roche to obtain the invention as specified in claim 10.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shan in view of Holmes et al. (U.S. Patent Application Publication No. 2005/0008127 A1) (hereinafter Holmes).

Regarding claim 11, as applied to claim 2 above, Shan discloses the claimed invention except explicitly disclosing where communications are pre-recorded and communicated automatically at a scheduled time.
In analogous art, Holmes discloses where communications are pre-recorded and communicated automatically at a scheduled time (Paragraph 0036 discloses the clock causes the trigger (24 & 10) to activate and send prerecorded voice messages at predetermined times of the day).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate sending a prerecorded voice message at a predetermined time, as described in Holmes, with sending a notification to a user account regarding a group message despite a disabled status for the group message notification function , as described in Shan, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining sending a prerecorded voice message at a predetermined time of Holmes with sending a notification to a user account regarding a group message despite a disabled status for the group message notification function  of Shan was within the ordinary ability of one of ordinary skill in the art based on the teachings of Holmes.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Shan and Holmes to obtain the invention as specified in claim 11.
Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Considering claim 13, the best prior art found during the prosecution of the present application, Shan, fails to disclose, teach, or suggest the limitations of allowing the user to set a time frame in which a communication from a certain contact or from among a group of contacts is expected and notifying the user: after the time frame if the communication is not received; before the time frame; or both after the time frame if the communication is not received and before the time frame in combination with and in the context of all of the other limitations in claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Silberberg (U.S. Patent Application Publication No. 2004/0094619 A1) discloses a parking system for sending messages;
Tesink et al. (U.S. Patent Application Publication No. 2004/0225733 A1) discloses a multicasting notification system;
Suvanne et al. (U.S. Patent Application Publication No. 2005/0286701 A1) discloses call attempt handling in a communication system;
O'Sullivan et al. (U.S. Patent Application Publication No. 2009/0119374 A1) discloses adaptive instant messaging awareness;
Rodger et al. (U.S. Patent Application Publication No. 2012/0306649 A1) discloses an air traffic controller alerting system;
Ebersole (U.S. Patent Application Publication No. 2012/0312247 A1) discloses canine-actuated devices and systems;
Siddiq (U.S. Patent Application Publication No. 2019/0289367 A1) discloses systems and methods for presenting event notifications, based on active applications in a social group, on devices notwithstanding a user instruction to disable event notifications; and
Pasotto et al. (U.S. Patent Application Publication No. 2021/0104158 A1) discloses a method and system for providing users with prompt information, instructions and advanced virtual road signposting about supervised road conditions.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642